Citation Nr: 0812770	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Marla J. Jackson, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to March 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a low back 
disability (lumbosacral strain), currently rated as 20 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an increased rating for a low back disability 
(lumbosacral strain).

In statements dated in January 2006, March 2006, and August 
2006, the veteran reported worsening lower back pain that 
caused him to miss an average of four to six days of work 
each month and interfered with his daily life activities, 
including caring for his two-year-old daughter.  The veteran 
also submitted a Magnetic Resonance Imaging (MRI) report 
dated in January 2006 that showed degenerative disc disease 
at the L5-S1 vertebra with central protrusion, and mild to 
moderate bilateral neural foraminal narrowing that compressed 
the L5 nerve roots, bilaterally.  

In August 2006, the veteran, through his attorney, indicated 
that he had recently begun experiencing even more painful and 
debilitating episodes which were causing his job performance 
to suffer.  It was further noted that the veteran's absences 
from work due to his low back disability were increasing and 
that he was concerned he would lose his job.

VA treatment records dated from June 2006 to August 2006 are 
consistent with the veteran's reports of worsening low back 
pain.  Specifically, the veteran told his VA treating 
providers that whereas he once experienced a milder "bruised 
type pain," his pain was now "stabbing" and made it 
difficult for him to walk and take part in a variety of daily 
activities (playing softball, mowing the lawn, helping his 
ailing grandfather, and carrying his daughter).  
Additionally, it was noted that the veteran's employment as a 
construction worker had contributed to his low back pain and 
that he was unlikely to be able to continue working much 
longer.  It was further noted that the veteran had continued 
to receive occasional treatment from a private chiropractor, 
which had been helpful in alleviating his low back pain, but 
that he was unable to afford such treatment on a regular 
basis.  The Board notes that the veteran previously submitted 
an October 2004 statement from his private chiropractor 
indicating that he had been treated for low back pain on 
several occasions in June and July 2004, but that he was 
unable to continue care due to lack of insurance coverage.  
Significantly, however, while the veteran's VA records dated 
from June 2006 to August 2006 suggest that he continued to 
receive treatment from his chiropractor on an occasional 
basis, cumulative treatment records from that provider have 
not yet been requested.  Because these records are applicable 
to the veteran's claims for service connection, they are 
relevant to this claim and an attempt to obtain them should 
be made.

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran in this case was afforded 
a VA examination in November 2005, in which it was noted that 
his low back disability did not prevent him from working 
fulltime and that he had not had any incapacitating episodes 
in the last twelve months.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Here, while the veteran's last VA examination is not overly 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.  

Additionally, the Board notes that the November 2005 VA 
examiner did not indicate that he had reviewed the veteran's 
claims file, including his service medical records and VA 
treatment records.  Nor has any VA examiner had the 
opportunity to review the clinical and lay evidence submitted 
by the veteran since the date of his last examination.  To 
ensure a thorough examination and evaluation, the veteran's 
low back disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2007).  Therefore the claim must 
be remanded for a VA examination with a review of the claims 
file.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records from the 
veteran's chiropractor, J. Shawn 
McGehee, D.C., dated from June 2004 to 
the present.  All attempts to secure 
these records must be documented in the 
claims folder.

2.  After the above records have been 
obtained, schedule the veteran for a 
spine examination.  The claims file 
must be made available to the examiner 
for review and the report should note 
that review.  The examiner should 
provide a complete rationale for all 
conclusions reached.  The examiner 
should (1) provide ranges of motion of 
the lumbar spine, (2) describe any 
neurological impairment resulting from 
the spinal disability, and (3) state 
the length of time during the past 
twelve months that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

